Exhibit 10.18
 
Aspen University Inc.
224 W. 30th Street, Suite 604
New York, NY 10001




December 31, 2011




Mr. Brad Powers
224 W. 30th Street, Suite 604
New York, NY 10001


Re:           Deferred Salary Waiver


Dear Mr. Powers:


This letter agreement is in reference to that certain employment agreement (the
“Employment Agreement”) dated May 19, 2011 by and between Aspen University Inc.,
a Delaware corporation (the “Company”), and yourself. This letter agreement
documents your agreement to (i) waive $62,500 of accrued, but unpaid, base
salary due from the Company to you under the Employment Agreement, and (ii)
reduce your base salary under the Employment Agreement by 50% until such time as
the Chief Executive Officer of the Company or the board of directors of the
Company determines that the Company has sufficient cash flow to pay the amount
originally agreed to in your Employment Agreement.


If the foregoing is acceptable to you, please sign in the place indicated below
and return an executed copy to us.
 


Sincerely,


/s/ David Garrity


David Garrity
Chief Financial Officer


 
AGREED AND ACCEPTED:






/s/ Brad Powers___________________
Brad Powers

